DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first Office Action is in response to communication filed on 12/26/2020.
Claims 1-15 are pending of which claims 1, 3, and 11 are independent.
The IDs(s) filed on 05/05/2021 and 06/25/2021 is being considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Drawings
Figures 1a&b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  In the specification in paragraphs 0082 and 0083 clearly  indicate the figures 1a&b provide description in the prior art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4, 5, 6, 11, and 12  is  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 20210321474 A1),
Regarding claim 3, Xu discloses A data sending method (i.e. Figs. 1-8), comprising:
sending, by a first node device(i.e. MeNB in Fig. 4 ), a first message (see Fig 4 block 402 where MeNB sends tunnel address and TEID to the Source SeNB)   to a source node device(i.e. Fig. 4 Source SeNB), wherein the first message comprises at least one of : an address for direct data forwarding between the source node device and a destination node device, or an address for indirect data forwarding between the source node device and the destination node device. (both types of addresses are sent by the MeNB to the Source SeNB to facilitate direct or indirect data forwarding as detailed in paragraphs 48 and 49)
	Regarding claim 4, Xu discloses the data sending method according to claim 3, wherein the method further comprises:
	obtaining, by the first node device (i.e. Figs. 3 and 4 MeNB), the address for the direct data forwarding between the source node device and the destination node device.(Per Fig. 3 block 303 and paragraph 0041, the first node, MeNB, obtains from the target SeNB the address for the direct data forwarding between the source node device and the destination node device and eventually forwards it to the source SeNB)
	Regarding claim 5, Xu discloses the data sending method according to claim 3, wherein the obtaining, by the first node device, the address for the direct data forwarding between the source node device and the destination node device comprises: destination node device (i.e. Fig. 3 MeNB ), wherein the second message comprises an identifier of the source node device (see paragraph 0036 with respect to Fig. 3 block 301 where MeNB sends a message to the target SeNB  information of a source SeNB including base station identifier ); and receiving, by the first node device, a response message of the second message from the destination node device, wherein the response message of the second message comprises the address for the direct data forwarding between the source node device and the destination node device. (i.e. Fig. 3 block 302 paragraph 0038 and 0039 where the target/destination SeNB will send the address need for direct data forwarding)
	Regarding claim 6, Xu discloses the data sending method according to claim 3, wherein the method further comprises: determining, by the first node device, whether the direct data forwarding is supported between the source node device and the destination node device.(Fig. 3 step 303 and the explanation in paragraph 0041 teach the limitation verbatim and effectively disclose that the first node/MeNB checks if direct data forwarding possible from the info received from destinations and if not allocates address for indirect data forwarding wherein the address for either direct or indirect data forwarding is forwarded to the Source SeNB like Applicant’s invention.)
	Regarding claim 11, Xu discloses A data sending method (i.e. Figs. 1-8), comprising: receiving, by a source node device (i.e. Source Senb Fig. 5), a first message  from a first node device (Fig. 5 MeNB), wherein the first message (i.e.  Fig. 5 message 503 and Fig. 4 block 402)  comprises at least one of : an address for direct data forwarding between the source node device and a destination node device, or an address for indirect data forwarding between the source node device and the destination node device; (See with message 503 in paragraphs 0061 and 0062 clearly both conditions for indirect and direct data forwarding address are taught.  With respect to Fig,. block 402 see paragraphs 0047-0049) and directly sending, by the source node device, data to the destination node device based on the address for the direct data forwarding, or forwarding, by the source node device, the data to the destination node device based on the address for the indirect data forwarding. (See with message 503 in paragraphs 0061 and 0062 clearly both conditions for indirect and direct data forwarding address are taught.  With respect to Fig,. block 402 see paragraphs 0047-0049)
Regarding claim 12, Xu discloses the data sending method according to claim 11, wherein the first message (i.e. Message 503 in in Fig. 5) comprises an identifier of the destination node device (See Paragraph 62 with paragraph 10 where in the TEID is the destination device T-SeNB)  ; and the method further comprises: determining, by the source node device based on the identifier of the destination node device, whether the direct data forwarding is supported between the source node device and the destination node device.(See paragraphs 0061, 0062 and 0062 teach the limitation verbatim)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20220038960 A1), hereinafter referred to as Xu-p to indicate primary reference designation, and Xu et al (US 20210321474 A1), hereinafter referred to as Xu-s to indicate secondary reference designation.
	Regarding Claim 1, Xu-p discloses a data sending method (i.e. See Figs. 7-16), comprising: 	
	determining, by a source node device (i.e. Fig. 8 step 801 source node is source base station and is shown in Fig. 9 as S-gNB), whether direct data forwarding is supported (Fig. 8 step 801 states the S-gNB determines direct forwarding is supported - paragraph 106) between the source node device (i.e. S-gNB in Fig. 9) and a destination node device (T-gNB in Fig. 9 and is a target base station - see paragraph 106).; 
	sending, by the source node device (Fig. 9 as S-gNB and Fig. 8 source base station), a first message (Fig. 8 step 801) to a first node device (i.e. Core Network is AMF per paragraph 105 and is shown in Fig. 9), wherein the first message (i.e. the info sent to the first node/Core/AMF in Fig. 8 step 801 and is really Handover Required message as detailed in paragraph 106 and is shown in Fig. as message 902) comprises a first indication and an identifier of the destination node device, and the first indication is used to indicate whether the direct data forwarding is supported between the source node device and the destination node device; (See Paragraphs 106 and 107 clearly indicating the s-gNB informing the core network/AMF which is the first node whether direct data forwarding is possible and gives the destination node/target g-NB id via the Data Radio Bearer Information (DRB) in a PDU session and contains a DRB identifier in a source-to-target transparent identifier as detailed in paragraphs 21 and 25.)
	directly sending, by the source node device (Fig. 9 S-gNB), data to the destination node device (Fig. 9 T-gNB) based on the address for the direct data forwarding (i.e. see direct data forwarding in Fig. 9 and paragraph 160) , or forwarding, by the source node device, the data to the destination node device based on the address for the indirect data forwarding (i.e. see indirect data forwarding in Fig. 9 and paragraph 160)

	Xu-p clearly teaches receiving  by the source node device, a response message of the first message(i.e. Handover Required Message 902 in Fig. 9 corresponding to info sent by the source bs to the core/AMF in step 801 in Fig. 8) from the first node device (i.e. CORE/AMF is first node per Fig. 9 and paragraph 105), wherein the response message of the first message comprises an address. (See last sentence paragraph 124 indicating the AMF/CORE passes the received tunnel info to the source base station and in paragraph 125 tunnel info contains transport layer address and TEID of the target/destination node)
	Xu-p fails to clearly and explicitly disclose receiving, by the source node device, a message from the first node device, wherein the message comprises an address for the direct data forwarding between the source node device and the destination node device, or the response message of the first message comprises an address for indirect data forwarding between the source node device and the destination node device.
	Xu-s in the same endeavor describing the analogues art of direct/indirect forwarding, receiving, by the source node device (i.e. Fig. 4 source node Source, SeNB step 402) , a message from the first node device(First Device is the core node MeNB in Fig. 4), wherein the message comprises an address for the direct data forwarding between the source node device and the destination node device, or the response message of the first message comprises an address for indirect data forwarding between the source node device and the destination node device.(See Fig. 4 block 402 the source SeNB receiving TEID and Tunnel address for direct or indirect data forwarding as detailed in paragraphs 47-49 )
	In view of the above, having the method of Xu-p and then given the well- established teaching of Xu-s, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu-p as taught by Xu-s, since Xu-p states in paragraph 5 that the modification results in reducing data loss and failure of data forwarding and improve the efficiency of data forwarding when supporting both direct and indirect data forwarding.
	Regarding claim 2, Xu-p modified by Xu-s discloses the data sending method according to claim 1, further Xu-p discloses wherein the first message comprises a node change request message.(See Xu-p paragraph 106 and Fig. 8 step 801 and Fig. 9 step 902 which indicates the first message being a handover recommendation message resulting a node change from a source S-gNB to a target T-gNB as shown in Fig 9.)

Claim(s) 8-9  and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20210321474 A1 in view of Shan et al (US 2021/0014765 A1).
	Regarding Claim 8, Xu discloses the data sending method according to claim 3, but Xu fails to disclose wherein the method further comprises: receiving, by the first node device, a fourth message from the source node device, wherein the fourth message comprises address indication information, and the address indication information is used to indicate an address selected by the source node device for data forwarding.
	Shan in the same endeavor discloses : receiving, by the first node device,(i.e. AMF/CORE Network - See Fig. 1 and Fig. 5 block 504)  a fourth message (a Handover Required Message - paragraph 21 and 26) from the source node device (i.e. Source Node/RAN), wherein the fourth message comprises address indication information, and the address indication information (i.e. see paragraph 21 and contains Target ID of Target RAN and Source to Target Transparent container) is used to indicate an address selected by the source node device for data forwarding (i.e. see end of paragraph 21 on indication of address selected by source RAN used for data forwarding).
	In view of the above, having the method of Xu and then given the well- established teaching of Shan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu as taught by Shan, since Shan states in paragraph 0028 that the modification results in enabling of end to end edge computing solution in 5G systems by guaranteeing data integrity during UE mobility.
	Regarding Claim 9, Xu discloses the data sending method according to claim 3, but Xu fails to disclose wherein the first message comprises a node release request message.
	Shan disclose wherein the first message comprises a node release request message. (First message being transmitted from AMF/CORE/first node to source node in paragraph 0073 is a context/node release message)
	In view of the above, having the method of Xu and then given the well- established teaching of Shan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu as taught by Shan, since Shan states in paragraph 0028 that the modification results in enabling of end to end edge computing solution in 5G systems by guaranteeing data integrity during UE mobility.
	Regarding Claim 14, Xu discloses the data sending method according to claim 11, but fails to disclose  sending, by the source node device, a fourth message to the first node device, wherein the fourth message comprises address indication information, and the address indication information is used to indicate an address selected by the source node device for data forwarding.
	Shan discloses sending, by the source node device, a fourth message (i.e. Source Node/RAN)to the first node device,(i.e. AMF/CORE Network - See Fig. 1 and Fig. 5 block 504), wherein the fourth message comprises address indication information(i.e. see paragraph 21 and contains Target ID of Target RAN and Source to Target Transparent container), and the address indication information is used to indicate an address selected by the source node device for data forwarding. (i.e. see end of paragraph 21 on indication of address selected by source RAN used for data forwarding).
	In view of the above, having the method of Xu and then given the well- established teaching of Shan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu as taught by Shan, since Shan states in paragraph 0028 that the modification results in enabling of end to end edge computing solution in 5G systems by guaranteeing data integrity during UE mobility.
 Regarding claim 15, claim 15 is rejected in the same scope as claim 9.
	Allowable Subject Matter
Claim 7, 10, and 13  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474